UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6799



TRAVIS EUGENE DANIELS,

                                           Petitioner - Appellant,

          versus


D.A. BRAXTON, Warden of R.O.S.P,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-1017-3)


Submitted:   September 27, 2005       Decided:   September 30, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis Eugene Daniels, Appellant Pro Se. John H. McLees, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Travis Eugene Daniels, a Virginia prisoner, seeks to

appeal the magistrate judge’s order* denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).         An appeal may not be taken

from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies   this    standard   by

demonstrating that reasonable jurists would find both that the

district   court’s   assessment   of   his   constitutional    claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Daniels

has not made the requisite showing.            Accordingly, we deny a

certificate of appealability and dismiss the appeal.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED

      *
      The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).

                                  - 2 -